Citation Nr: 0728478	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  03-36 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Whether the rating decisions of July 24, 1972, and August 8, 
1972, which assigned and continued, respectively, a 20 
percent evaluation for residuals of a gunshot wound to the 
left shoulder, were based on clear and unmistakable error 
(CUE).


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran had active service from November 1968 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board denied the claim in a July 2006 decision.  The 
veteran entered a timely appeal to the United States Court of 
Veterans Appeals (Court).  By Order dated in April 2007, the 
Court vacated the Board's July 2006 decision and remanded the 
case to the Board for readjudication, holding that the Board 
failed to provide adequate reasons or bases regarding whether 
the rating decisions of July 24, 1972 and August 8, 1972, 
which assigned and continued, respectively, a 20 percent 
evaluation for residuals of a gunshot wound to the left 
shoulder, were based on CUE in not considering whether other 
muscle groups besides Muscle Group III were involved; and 
whether the provisions of 38 C.F.R. § 4.55 (1972) were for 
application at the time. 


FINDINGS OF FACT

1.  Rating decisions dated in July 1972 and August 1972 
granted and continued, respectively, a 20 percent evaluation 
for residuals of a gunshot wound to the left shoulder.  The 
veteran was informed of those determinations, he did not 
initiate an appeal, and those decisions are now final.

2.  Service medical records showed moderate injury to Muscle 
Group I, Muscle Group II, Muscle Group III, and Muscle Group 
IV, due to an inservice gunshot wound.

3.  There was clear and unmistakable error (CUE) in the July 
1972 and August 1972 rating decisions which failed to grant 
service connection and assign disability ratings for 
moderately severe muscle injury to Muscle Group I, Muscle 
Group II, Muscle Group III, and Muscle Group IV.  Had service 
connection been for granted such disabilities at the time, 
the veteran's combined rating for these injuries would have 
been 30 percent.


CONCLUSION OF LAW

The rating decisions of July 1972 and August 1972, committed 
CUE as they failed to grant service connection for moderately 
severe muscle injury to Muscle Groups I, II, and IV; had 
service connection been for granted such disabilities at the 
time, the veteran's rating for the gunshot wound to the left 
shoulder would have been 30 percent.  38 C.F.R. § 3.105(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Previous determinations which are final and binding, 
including degree of disability and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

In order for CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied," (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

To establish a CUE claim the alleged error must have been 
outcome determinative and the error must have been based upon 
the evidence of record at the time of the original decision.  
See Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002), 
cert. denied 123 S.Ct. 2574 (2003) (citations omitted).

CUE is the kind of legal or factual error that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Fugo 
v. Brown, 6 Vet. App. 40 at 43 (1993), overruled in part by 
Simmons v. Principi, 17 Vet. App. 104 (2003).  To reasonably 
raise CUE, there must be some degree of specificity as to 
what the alleged error is, and unless it is the kind of error 
that, if true, would be CUE on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the error.  Id. at 44.  Simply to claim CUE 
on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Id.

Here, the veteran is arguing that the residuals of his 
gunshot wound affect multiple muscle groups and that this was 
not considered in the July 1972 and August 1972 rating 
decisions.  

In determining whether the July 24, 1972 and August 8, 1972 
rating decisions contained CUE, the law and the evidence that 
was before the rating board at the time of the prior 
adjudication must be reviewed.  See Damrel, supra.

Here, the July 24, 1972 rating decision granted service 
connection for residuals of a gunshot wound to the left 
shoulder with a 20 percent evaluation under Diagnostic Code 
(DC) 5303, effective May 24, 1972.  The August 8, 1972 rating 
decision did not appear to specifically adjudicate the left 
shoulder disability, but did have the benefit of the July 7, 
1972 VA examination report, which it seems was not before the 
RO at the time of the July 1972 rating decision.  
Nonetheless, the 20 percent evaluation for residuals of a 
gunshot wound to the left shoulder was continued.  The 
veteran did not appeal these decisions, thus, they are final.  
See 38 U.S.C.A. § 4005(c) (1970) (currently 38 U.S.C.A. § 
7105(c) (West 2002)).

The pertinent laws and regulations governing the rating of 
disabilities in effect at the time of the RO's July 1972 and 
August 1972 rating decisions provided that disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C. § 355 (1970) (currently 38 U.S.C.A. § 
1155 (West 2002)).

The veteran's service medical records (SMR's) include an 
April 24, 1968, report which diagnosed a gunshot wound to the 
left shoulder with a fracture of the left scapula.  There was 
no artery or nerve involvement.  Debridement was performed on 
April 17, 1968, and April 23, 1968.  Another SMR provided 
more detail, stating that the veteran sustained a through and 
through gunshot wound of the left shoulder on April 17, 1968, 
and that debridement was done on the day of the injury.  It 
was further stated that, upon physical examination, there was 
a very loosely closed 30cm oblique wound over the left 
scapular region extending onto the left upper arm.  There 
were deep pockets within the wound containing dark serum and 
there was marked limitation of motion of the left shoulder 
and left elbow.  The left forearm and hand were normal.  The 
veteran developed considerable drainage and there was 
evidence of infection.  As a result, the wound was cleansed 
and on May 17, 1968, a split thickness skin graft was 
applied.  It was stated that the wound healed without further 
difficulty.  It was noted that the veteran was given a course 
of physical therapy during which time he regained normal 
range of motion of the left shoulder.  A July 24, 1968 
clinical record stated that the veteran sustained a gunshot 
wound of the left posterior shoulder and scapula in April 
1968.  It was stated that he was treated with a "splint 
thickness skin graft and [p]hysical [t]herapy where he 
regained full range of motion of left shoulder???"  It was 
stated further that the veteran had extensive muscle mass 
loss along the "spine of scapula" and now complained of an 
aching sensation of the "midial [sic] spine of the scapula 
and states shoulder feels weak."  An X-ray revealed a small 
fracture of the glenoid fossa.  The July 1968 X-ray report 
indicated that there more likely had been a fracture of the 
inferior aspect of the glenoid fossa and lateral border of 
the scapula.  There had been some resultant myositis 
ossificans in the adjacent soft tissues.  The humeral head 
was situated normally in the glenoid fossa and no 
abnormalities in this area were noted.

An October 1968 service medical record stated that the 
veteran had an ugly scar at the left scapula region and 
shoulder.  Another October 1968 service medical record stated 
that range of motion was good and that strength was fair.

A January 1969 Physical Profile Record noted that the veteran 
had weakness of the left shoulder.  A March 1969 SMR noted 
that the veteran had a large, gaping scar measuring 3 inches 
wide from the deltoid across the scapular muscles that was 
tender.  A May 1969 SMR stated that the veteran had some 
increase in strength and that range of motion was good, but 
that he still had weakness.  Another May 1969 report stated 
that the veteran had poor grade latissimus dorsi, lower 
trapezius, and posterior deltoid, and fair grade anterior and 
middle deltoid.  It was also stated that he had a less than 
normal teres major, supraspinatus, and triceps, but that the 
range of motion and strength continued to improve.  An 
October 1969 report stated that the veteran had a 12-inch 
scar post scapula to the lateral aspect of the humerus.  It 
was indicated that he had a full range of motion, but a 
slight decrease in strength.

A January 1970 orthopedic clinic note stated that the veteran 
had full range of motion of the shoulder and indicated that 
the scar was not painful.  A September 15, 1970 clinical 
record stated that the veteran had a full range of motion and 
no swelling of the left shoulder.  It was noted that the 
veteran had weakness on lifting.  A September 15, 1970 report 
of left shoulder X-rays stated that post-traumatic 
degenerative changes of the scapula were observed.  The 
osseous structures of the shoulder otherwise appeared normal.  
A September 16, 1970, Report of Medical History noted that 
the veteran's left shoulder hurt with use, there was a lack 
of endurance and strength, and that there were no other 
limitations.  A September 16, 1970, Physical Profile noted 
that the veteran could not lift heavy objects.  A September 
16, 1970 Report of Medical Examination for the purpose of 
separation noted "(?) loss of strength" of the left arm, but 
indicated that there were no other limitations.  It was 
stated that reflexes were normal and appeared to state that 
there was no sensory loss.  Degenerative changes of the left 
scapula secondary to trauma were diagnosed.

A July 7, 1972, VA examination report noted that the veteran 
complained of weakness in the left shoulder impairing his 
ability to lift.  He also reported pain there if slapped on 
the back or if he leaned up against something.  The 
examination report noted that the veteran was right-handed.  
It was stated that there was a 12-1/2cm x 1+cm transverse 
scar extending from the anterior part of the left arm across 
the upper left scapula region to about 2-1/2cm from the 
spine.  It was stated that the scar was very sensitive and 
that there was evidence of loss of subcutaneous and muscular 
tissue under this scar and that it was indented.  It was also 
noted that the scar appeared to be adherent to the underlying 
tissues in places.  It was reported that all of the joints of 
the neck, back, and extremities functioned normally to the 
full range of motion, but that the veteran showed evidence of 
discomfort in the left shoulder when he brought the extended 
left arm to full abduction or anterior elevation and when he 
extended the left arm posteriorly.  There is a report of left 
shoulder X-rays, but it is largely illegible.  It did appear 
to state that there was a questionable metallic fragment.

For rating purposes, the skeletal muscles of the body are 
divided into 23 groups, in 8 anatomical regions, including 4 
groups for the shoulder girdle and 2 for the arm.  See 38 
C.F.R. § 4.54 (1972).

The provisions of Diagnostic Code 5301 pertain to Muscle 
Group I.  Such group affects the function of upward rotation 
of the scapula; and elevation of the arm above the shoulder 
level.  Group I involves extrinsic muscles of the shoulder 
girdle(1) Trapezius; (2) levator scapulae; (3) serratus 
magnus.  Under this code, a noncompensable rating is assigned 
for a slight muscle injury, a 10 percent when moderate, a 20 
percent when moderately severe (nondominant) and a 30 percent 
rating when there is a severe (nondominant) injury to muscle 
Group I.

The provisions of Diagnostic Code 5302 provide that the 
function of muscle group II is the depression of arm from 
vertically overhead to hanging at side (the extrinsic muscles 
of the shoulder girdle involved are the Pectoralis major II 
(costosternal); latissimus dorsi and teres major (teres 
major, although technically an intrinsic muscle, is included 
with latissimus dorsi).  This muscle group also allows for 
the downward rotation of scapula using the pectoralis minor; 
and the rhomboid, which are also extrinsic muscles of the 
shoulder girdle.  This diagnostic code provides a zero 
percent evaluation for slight muscle disability of either the 
dominant or non-dominant side of the body.  A 20 percent 
evaluation is warranted for moderate muscle disability or 
moderately severe muscle disability of the non-dominant side.  
A 30 percent is assigned for "severe" muscle disability of 
the non-dominant side. 

The provisions of Diagnostic Code 5303 provide that the 
function of muscle group III is to elevate and abduct the arm 
to shoulder level, and to allow forward and backward swinging 
of arm.  This muscle group includes the pectoralis major I 
(clavicular) and deltoid.  The function is elevation and 
abduction of the arm to the level of the shoulder and it acts 
with the trapezius and levator scapulae of Muscle Group II in 
forward and backward swing of the arm.  38 C.F.R. § 4.73, 
Diagnostic Code 5303 (1972).  This diagnostic code provides a 
zero percent evaluation for slight muscle disability of 
either the dominant or non-dominant side of the body.  A 20 
percent evaluation is warranted for moderate muscle 
disability or moderately severe muscle disability of the non-
dominant side.  A 30 percent is assigned for "severe" muscle 
disability of the non-dominant side. 

The provisions of Diagnostic Code 5304 provide that the 
function of muscle group IV is the stabilization of shoulder 
against injury in strong movements, holding head of humerus 
in socket; abduction; outward rotation and inward rotation of 
arm. The he intrinsic muscles of shoulder girdle are the 
Supraspinatus; infraspinatus and teres minor; subscapularis, 
and the coracobrachialis.  This diagnostic code provides a 
zero percent evaluation for slight muscle disability of the 
non-dominant side of the body.  A 10 percent evaluation is 
warranted for moderate muscle disability .  A 20 percent is 
assigned for moderately severe or severe muscle disability of 
the non-dominant side.

Guidance for evaluating muscle disabilities was found under 
38 C.F.R. § 4.56 (1972).  Specifically, paragraph (b) 
provided that through and through or deep penetrating wounds 
of relatively short track by single bullet or small shell or 
shrapnel fragment were to be considered as of at least 
moderate degree.  There would have been an absence of 
explosive effect of high velocity missile and of residuals of 
debridement or of prolonged infection.  History and complaint 
would have been a service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound and record in file of consistent complaint 
on record from first examination forward of one or more of 
the cardinal symptoms of muscle wounds particularly fatigue 
and fatigue pain after moderate use, affecting the particular 
functions controlled by injured muscles.  Objective findings 
included entrance and (if present) exit scars linear or 
relatively small and so situated as to indicate relatively 
short track of missile through muscle tissue; signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.

Paragraph (c) stated that moderately severe disability of 
muscles was characterized by through and through or deep 
penetrating wound by high velocity missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.  
History and complaint would have consisted of service 
department record or other sufficient evidence showing 
hospitalization for prolonged period in service for treatment 
of wound of severe grade and record in the file of consistent 
complaint of cardinal symptoms of muscle wounds.  Evidence of 
unemployability because of inability to keep up to production 
standards was to be considered, if present.  Objective 
findings would have included entrance and (if present) exit 
scars relatively large and so situated as to indicate track 
of missile through important muscle groups and indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) would have given positive evidence of marked 
or moderately severe loss.

Paragraph (d) stated that severe disability of muscles was 
characterized by through and through or deep penetrating 
wound due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding, and cicatrization.  History and 
complaint was the same as for moderately severe disability of 
muscles, but in aggravated form.  Objective findings included 
extensive ragged, depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle groups in track 
of missile. X-rays might have shown minute multiple scattered 
foreign bodies indicating spread of intermuscular trauma and 
explosive effect of missile.  Palpation showed moderate or 
extensive loss of deep fascia or of muscle substance.  There 
would have been soft or flabby muscles in wound area and 
muscles would not have swelled and hardened normally in 
contraction.  Tests of strength and endurance compared with 
the sound side or of coordinated movements showed positive 
evidence of severe impairment of function.  In electrical 
tests, reaction of degeneration would not be present but a 
diminished excitability to Faradism compared with the sound 
side might have been present.  Visible or measured atrophy 
might or might not have been present and adaptive contraction 
of opposing groups of muscles, if present, indicated 
severity.  Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone without true skin covering, in an area 
where the bone was normally protected by muscle indicated the 
severe type.  Atrophy of muscle groups not included in the 
track of the missile, particularly of the trapezius and 
serratus in wounds in the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire muscle 
following simple piercing by a projectile (progressive 
sclerosing myositis), might have been included in the severe 
group if there was sufficient evidence of severe disability.

In July and August 1972 rating decisions, the RO assigned a 
20 percent rating for the veteran's residuals of a gunshot 
wound to the left shoulder.  A 20 percent evaluation can be 
assigned for both moderate and moderately severe muscle 
injuries of Muscle Group III for the non-dominant arm.  

The evidence of record at the time of the July 1972 and 
August 1972 rating decisions showed that the veteran's 
through and through wound involved muscle groups other than 
Muscle Group III; Muscle Group I, Muscle Group II, and Muscle 
Group IV were also affected.  Multiple medical records noted 
above indicated that the path of the missile traveled through 
the anterior part of the veteran's left arm across the upper 
left scapula region to about 2-1/2cm from the spine.  A 
missile traveling that path had to have damaged muscle 
belonging to all four muscle groups described above.  This 
error was "undebatable" and of the sort "which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made as the RO did not service connect the 
injuries in question.  Therefore, the July 1972 and August 
1972 rating decisions committed CUE in not granting service 
connection for injuries to Muscle Groups I, II, and IV.

As this case involves multiple muscle injuries affecting the 
shoulder joint, 38 C.F.R. § 4.55 (1972) must be considered.  
The evidence demonstrates that the veteran manifested 
moderately severe disability of Muscle Groups I, II, III, and 
IV.  The muscle groups affect the same joint, and therefore, 
the most severely affected, Muscle Group III must be elevated 
from moderately severe to severe, which would then warrant a 
30 percent rating.  See 38 C.F.R. § 4.55(a) (1972) (muscle 
injuries in the same anatomical region will not be combined, 
but instead, the rating for the major group will be elevated 
from moderate to moderately severe, or from moderately severe 
to severe).  With application of the principal of combined 
ratings, a 30 percent rating overall, the highest rating 
under all four Muscle Groups for the non-dominant arm, but no 
more, is in order.  

The record before the RO in July 1972 and August 1972 does 
not demonstrate that the veteran has two or more severe 
muscle injuries as none of the muscle groups demonstrated 
extensive ragged, depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle groups, minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile, 
moderate or extensive loss of deep fascia or of muscle 
substance, soft or flabby muscles in wound area and muscles 
would not have swelled and hardened normally in contraction, 
severe impairment of function, traumatic muscular dystrophy, 
or induration and atrophy of an entire muscle following 
simple piercing by a projectile (progressive sclerosing 
myositis).  See 38 C.F.R. § 4.56 (1972), supra.  Therefore, 
the provisions of 38 C.F.R. 4.55(b) (1972) are not for 
application as severe muscle injury is not demonstrated by 
the medical evidence of record at the time of the July 1972 
and August 1972 rating decisions.  

In addition, the provisions of 38 C.F.R. 4.55(c) (1972) are 
not for application as definite limitation of the arc of arm 
motion was not shown.  The provisions of 38 C.F.R. 4.55(d) 
(1972) are not for application as ankylosis has not been 
shown.  The provisions of 38 C.F.R. 4.55(f) allow for muscle 
injuries to be separately rated and combined, after 
considering the amputation rule, in the same anatomical area 
when there is disability such as limitation of motion which 
affects function at a lower level.  However, in this case, 
the evidence of record before the RO in July 1972 and August 
1972 does not show limitation of motion of the elbow, hand, 
wrist, or fingers.  Finally, flail joint or faulty union has 
not been shown.  See 38 C.F.R. 4.55(f).


ORDER

There was CUE in the rating decisions of July 1972 and August 
1972, as they failed to grant service connection for 
moderately severe muscle injury to Muscle groups I, II, and 
IV; had service connection been for granted such disabilities 
at the time, the veteran's rating for the gunshot wound to 
the left shoulder would have been 30 percent.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


